October 30, 2012

Mr. Robert Gormley
ADDRESS OMITTED

Dear Mr. Gormley:

The Board of Directors (the “Board”) of First BanCorp (the “Corporation”) is
pleased to offer you the position as a Director of the Board of the Corporation.
Your service as a Director shall be effective as of October 30, 2012 (the
“Effective Date”), the date of the execution of this offer letter (the “Offer
Letter”).

The following are the detailed terms of this Offer Letter:



1.   Position/Services.



  a.   You will be expected to devote a reasonable amount of your business time
to your services to the Corporation pursuant to this Offer Letter commensurate
with your role as a member of the Board and as a member or Chair of a Board
committee and you agree that you will not, without the prior written consent of
the Corporation, directly or indirectly, provide any material services to any
other banking entity which competes in any material respect with the Corporation
and its subsidiaries until the earlier of (i) the termination of your services
to the Corporation pursuant to this Offer Letter, and (ii) your resignation as
Director (such date, the “Termination Date”), provided however that any services
provided by you to any other banking entity which you have disclosed to the
Corporation prior to the presentation of this Offer Letter and which continues
to be provided as of its execution is not prohibited pursuant to this section
and shall not require the prior written consent of the Corporation. You may
resign as a member of the Board at any time upon written notice to its Chairman.



  b.   You shall render services as a member of the Board, as well as a member
of the Board’s credit committee and any other committee which you may be
appointed to by the Board during your services as a member of the Board, which
may include the appointment as a committee chair. You shall attend and
participate to the maximum extent practicable in such number of meetings of the
Board and of the committee(s) of which you are a member as regularly or
specially called.



2.   Term. Your term as Director shall continue until your successor is duly
elected and qualified or until any resignation by you shall be effective. The
position shall be up for re-election each year at the annual shareholders’
meeting and upon re-election, the terms and provisions of this Offer Letter (as
modified from time to time) shall remain in full force and effect.



3.   Fees and Compensation.



  a.   Annual Director’s Fees. Commencing on the Effective Date, you will be
paid fees for your services as a Director in a total amount equal to $100,000
per year (such amount, the “Annual Fee”). The Annual Fee shall be payable
seventy five percent (75%) in cash (the “Annual Retainer”) and twenty five
percent (25%) in the form of an annual grant of restricted stock (the
“Restricted Stock”), under the Corporation’s 2008 Omnibus Incentive Plan, as
amended on December 9, 2011. The cash Annual Retainer shall be paid in equal
installments on a monthly basis over a twelve-month period. The Restricted Stock
shall be awarded at the beginning of each twelve-month period during which you
are a Director and shall be subject to a twelve-month vesting period. In
addition, you may receive additional compensation in the form of retainers
depending upon the Board committees which you may be appointed to by the Board
during your services as a member of the Board as follows, subject to the right
of the Board to change such fee structure at its discretion based on changed
circumstances:

                 
 
  Committee Chair   Committee Member
Committee
  Retainer   Retainer
 
               
Audit Committee
  $ 25,000     $ 5,000  
 
               
Compensation and Benefits Committee
  $ 5,000          
 
               
Corporate Governance and Nominating Committee
  $ 5,000          
 
               
Asset/Liability Committee
  $ 5,000          
 
               
Credit Committee
  $ 20,000     $ 5,000  
 
               
Compliance Committee
  $ 5,000          
 
               
Risk Management Committee
  $ 25,000     $ 5,000  
 
               



  b.   Taxes. You are responsible for paying all Federal, state, and local
income or business taxes, including estimated taxes, self-employment and any
other taxes, fees, additions to tax, interest, or penalties, which may be
assessed, imposed, or incurred as a result of any amounts paid to you pursuant
to this Offer Letter. The Corporation may withhold or cause to be withheld from
any Annual Fee any Federal, Puerto Rico, state or local taxes required by law to
be withheld with respect to such Annual Fee. By acceptance of this Agreement,
Director agrees to such deductions.



4.   Reimbursement of Board Meeting/Committee Expenses: D&O Insurance and
Indemnification.



  a.   You shall be entitled to receive reimbursement for all reasonable and
substantiated (i) expenses incurred by you in connection with your attending
each Board meeting and any director education meetings, including reasonable and
substantiated business class or equivalent travel expenses and meals and
lodging, and (ii) legal expenses incurred by you in connection with the
negotiation of this Offer Letter. All expenses incurred under this Section 4
will be reimbursed in accordance with the applicable policies and procedures of
the Corporation; provided, however, that any amounts reimbursed in one taxable
year will not affect the amounts eligible for reimbursement by the Corporation
in a different taxable year, and all reimbursement requests must be submitted by
you no later than December 31 of the calendar year following the calendar year
in which the expense was incurred.



  b.   The Corporation shall, at its expense, purchase and maintain director’s
and officer’s (“D&O”) insurance in an amount comparable to the amount of D&O
insurance provided by chartered banks with similar total assets and of a similar
size and complexity to the Corporation (but in no event less than $10 million),
to protect itself and you, as a Director serving at the request of the
Corporation, against any expense, liability, or loss, whether or not the
Corporation would have the power to indemnify you against such expense,
liability, or loss under applicable law. Such insurance shall be written by an
insurer or insurers admitted to issue such insurance in Puerto Rico and holding
a financial strength rating (“FSR”) of not less than B+ as such FSR is assigned
by Best’s and shall be on terms and conditions as shall be customary in the
current market from time to time. Such coverage shall include a “Side A”
coverage available to directors in an amount comparable to that obtained by
other comparable institutions (but in no event less than $10 million). The
Corporation shall purchase such coverage on a basis that will provide protection
to you not only during the time of your service as a director of the Board but
also for six years after such service shall terminate for any reason. The
Corporation will provide copies of its D&O insurance policies to you upon
request and will promptly advise you of any changes that may occur in its
existing coverages.



  c.   As a Director serving at the request of the Corporation, you shall be
indemnified by the Corporation to the fullest extent permitted by applicable law
against judgments, penalties (including excise and similar taxes and punitive
damages), fines, settlements, and reasonable expenses (including reasonable
attorneys’ and expert witness fees) actually incurred by you in connection with
any actual or threatened proceeding (a “Proceeding”) relating to or arising from
your service as a member of the Board or any committee thereof with any such
expenses being advanced to you within 30 days of your written request therefore;
provided that your conduct is not finally adjudged in a non-appealable decision
by a court of competent jurisdiction to have constituted fraud, bad faith,
negligence or willful and knowing violation of any law applicable to the
Corporation or your service as a director or member of a committee of the Board,
in which case there shall be no indemnification and you shall return any
advances to the Corporation (a “Non-Indemnifiable Claim”); provided, further,
however, that you shall be entitled to indemnification in any circumstance in
which you acted or failed to act in reliance upon advice of counsel to the
Corporation or the Board or any committee thereof. Your entitlement to
indemnification under this Section 4.c. shall not be limited to your entitlement
to protection under any applicable insurance coverage and to any other
indemnification or payment you may be entitled to under the circumstances under
the Corporation’s articles of incorporation or by-laws or under any other
agreement. Notwithstanding the foregoing, the Corporation shall not be obligated
to provide any indemnification or advancement of expenses when (i) a Proceeding
is between the Corporation and you (provided that you shall be entitled to such
indemnification in respect of any action brought by or in the right of the
Corporation by any shareholder thereof, i.e., a derivative action, and in
respect of any action brought by you to establish your right to indemnification
hereunder or otherwise; providing any such actions do not constitute a
Non-Indemnifiable Claim); or (ii) prohibited by applicable law or regulation,
including 12 C.F.R. part 359.



  d.   Each and every provision of this Section 4 is separate and distinct so
that if any provision hereof shall be held to be invalid or unenforceable for
any reason, such invalidity or unenforceability shall not affect the validity or
enforceability of any other provision hereof. To the extent required, any
provision of this Section 4 may be modified by a court of competent jurisdiction
to preserve its validity and to provide you with the broadest possible
indemnification permitted under Puerto Rican law.



  e.   If any provision of this Section 4 is invalidated on any ground by any
court of competent jurisdiction, the Corporation shall nevertheless indemnify
you as to any expenses, judgments, fines, penalties or excise taxes incurred
with respect to any Proceeding to the full extent permitted by any provision
hereof that has not been invalidated or by any other applicable provision of
Puerto Rico law.



5.   General Provisions.



  a.   This Offer Letter supersedes any other agreements or promises made to you
by anyone at the Corporation, whether oral or written, and, subject to approval
by the Board, comprises the final, complete, and exclusive agreement between you
and the Corporation.



  b.   This Offer Letter shall be governed by the laws of the Commonwealth of
Puerto Rico, without regard to its principles of conflicts or choices of laws.



  c.   This Offer Letter may be modified only by a written instrument duly
executed by you and an authorized representative of the Corporation.



  d.   This Offer Letter may be executed by the parties in separate
counterparts, each of which, when so executed and delivered, shall be an
original, but all of which, when taken as a whole, shall constitute one and the
same instrument.



  e.   Any notices that are required to be given pursuant to this Offer Letter
must be in writing and may be given by personal delivery, registered or
certified mail (postage prepaid, return receipt requested), facsimile, courier,
or overnight mail delivery to the following addresses:

                      To the Company:  
First BanCorp PO Box 9146 San Juan, PR 00907-0146 Attention: Lawrence Odell
            To You:  
Robert T. Gormley ADDRESS OMITTED
  With a Copy to:  
John M. Harpootian, Esq. Paster & Harpootian, Ltd. 1000 Chapel View Boulevard,
Ste. 220 Cranston, RI 02920



  f.   This Offer Letter shall be binding upon, and shall inure to the benefit
of you and your heirs, executors and administrators, whether or not you have
ceased to be a director, and the Corporation and its successors and assigns.

(SIGNATURE PAGE FOLLOWS)

1

Please sign and date this Offer Letter below and return it to the Corporation as
soon as possible but in no event later than October 30, 2012, to indicate your
agreement to the terms and conditions described herein.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

First BanCorp

By: /s/ Roberto Herencia

Roberto Herencia
Chairman of the Board

Agreed and Accepted:

By: /s/ Robert T. Gormley

Robert T. Gormley

2